Citation Nr: 1509787	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  05-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1967. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

As support for this claim, the Veteran testified at a videoconference hearing in January 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.

In March 2012 the Board remanded this claim for further development.

The Board later issued a decision in July 2012 denying this claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).

In February 2013 the Court granted a Joint Motion vacating the Board's denial of this claim and remanding this claim to the Board for further proceedings consistent with the Joint Motion.

To comply with the Court's Order, the Board in turn again remanded this claim in July 2013 for this necessary further development.  Unfortunately, however, there was not compliance with the Board's remand directives, so the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).



REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding, rather than immediately readjudicating, this claim, but it is necessary to ensure compliance, or at the very least acceptable compliance, with the Board's prior July 2013 remand directives.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The Board's July 2013 remand clearly stated that:

The examiner must provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current cervical spine disorder:

(a) incepted during the Veteran's active military service from March 1966 to October 1967;

(b) if involving arthritis, initially manifested to the required minimum compensable degree of at least 
10-percent disabling within one year of his separation from service, so meaning by October 1968; or 

(c) his service-connected disabilities, either acting alone or together,

	i) caused his cervical spine disorder OR 	alternatively
	ii) have aggravated (meaning permanently 	worsened) his cervical spine disorder.

*The examiner must be certain to comment on both causation and aggravation.

*The examiner must also remain mindful that the Veteran has the following service-connected disabilities:  carpal tunnel syndrome of the wrists, residuals of a left ankle injury, and degenerative disc disease of the lumbar spine.

The Board's mandate of commenting on both causation and aggravation in this secondary service connection context was (and is) required since two opinions are required for these type claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

It is incumbent on the Board in this circumstance to ensure the adequacy of this VA opinion by obtaining all necessary additional comment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


These determinative issues of causation and aggravation, then, need to be addressed by an appropriately-qualified medical examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Inexplicably, despite this prior mandate, the May 2014 contract examiner only addressed whether the Veteran's cervical conditions were directly caused by his military service or directly caused by his service-connected disabilities  The contract examiner did not additionally address the possibility of aggravation in this latter secondary service connection context.  Additionally, when addressing the etiology of the Veteran's current cervical condition, the examiner merely stated that "there is little to no supporting evidence of ongoing chronic low back pain while continuing in service or one year after service."  The reference to one year after service presumably was to try and address the additional possibility of presumptive service connection that is permissible for certain chronic diseases, per se, like arthritis, which are specifically identified in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  But in any event, the examiner did not explain how the lack of chronic low back pain was related to the Veteran's claim of current cervical spine (i.e., neck) impairment, especially when recognizing the spine is comprised of three segments or, in some circles, at least two, those being cervical, thoracic and lumbar (thoracolumbar).  Service connection already is in effect for degenerative disc disease (DDD) of the lumbar spine, so low back, therefore this claim instead concerns the disability additionally alleged to be affecting the neck or cervical portion of the spine, including as secondary to that affecting the lumbar or lumbosacral portion.


Accordingly, this cervical spine disorder claim is REMANDED for the following additional development and consideration:

1.  Have the May 2014 VA contract examiner provide supplemental comment (addendum opinion) on the etiology of the Veteran's claimed cervical spine disorder.  The claims file, including especially a copy of this remand and all relevant medical records in Virtual VA, VBMS, CAPRI, and AMIE), must be reviewed by the examiner to assist in providing this necessary additional comment.  If the examiner does not have access to Virtual VA or VBMS, all relevant treatment records in these electronic media that are not accessible in CAPRI or AMIE must be printed and associated with a paper claims file so they will be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner is again asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any current cervical spine disorder:

(a) incepted during the Veteran's active military service from March 1966 to October 1967;

(b) if involving arthritis, initially manifested to the required minimum compensable degree of at least 
10-percent disabling within one year of his separation from service, so meaning by October 1968; or



(c) his service-connected disabilities, either acting alone or together,

i) caused his cervical spine disorder OR alternatively

ii) have aggravated (meaning permanently worsened) his cervical spine disorder.

*Concerning the latter, the examiner must be certain to comment on both causation and aggravation.  When previously commenting in May 2014, the examiner only addressed direct causation; there was not also the additionally required comment on aggravation.

*The examiner must also remain mindful that the Veteran has the following service-connected disabilities: carpal tunnel syndrome of the wrists, residuals of a left ankle injury, and degenerative disc disease (DDD) of the lumbar spine.

The supporting rationale for all opinions expressed must be provided.

If the examiner is unable to provide any additional comment or opinion, as requested, the examiner should fully explain the reason why this additional comment cannot be rendered.  Mere saying (s)he cannot respond without resorting to mere speculation will not suffice.



If, for whatever reason, this examiner is unavailable to provide this additional comment, then have someone else do it that has the necessary qualifications and expertise.  In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion.

If another examination is deemed warranted, advise the Veteran of the importance of reporting to this additionally-scheduled VA examination and of the possible adverse consequences, including the possible denial of his claim, of failing without good cause to so report.

2.  Ensure this supplemental medical opinion is responsive to these determinative issues of causation and aggravation or provides sufficient explanation as to why it cannot be.  If it is not, take any needed corrective action.  See 38 C.F.R. § 4.2.

3.  Then readjudicate this claim for a cervical spine disorder in light of this and all other additional evidence, considering all potential bases of entitlement (direct, presumptive, and secondary).  If this claim continues to be denied, send the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

